Exhibit 10.2
UNITED STATES OF AMERICA
DEPARTMENT OF THE TREASURY
COMPTROLLER OF THE CURRENCY

             
In the Matter of:
    )     AA-EC-2009-13
Corus Bank, National Association
    )      
Chicago, Illinois
    )      

CONSENT ORDER
WHEREAS, the Comptroller of the Currency of the United States of America
(“Comptroller”), through his National Bank Examiner, has examined Corus Bank,
National Association, Chicago, Illinois (“Bank”), and his findings are contained
in the Report of Examination dated as of September 30, 2008 (“ROE”);
WHEREAS, in the interests of cooperation, the Bank, by and through its duly
elected and acting Board of Directors (“Board”), has executed a Stipulation and
Consent to the Issuance of a Consent Order (“Stipulation and Consent”), dated
February 18, 2009, that is accepted by the Comptroller. By this Stipulation and
Consent, which is incorporated by reference herein, the Bank, without admitting
or denying any wrongdoing, has consented to the issuance of this Consent Order
(“Order”) by the Comptroller; and
NOW, THEREFORE, the Comptroller, acting by and through his designated
representative and by virtue of the authority conferred by 12 U.S.C. § 1818(b),
hereby orders that:
ARTICLE I
COMPLIANCE COMMITTEE
(1) Within ten (10) days, the Board shall appoint a Compliance Committee of at
least three (3) directors, a majority of whom shall not be employees or
controlling shareholders of the Bank or any of its affiliates (as the term
“affiliate” is defined in 12 U.S.C. § 371c(b)(1)), or a family member of any
such person. Upon appointment, the names of the members of the Compliance
Committee and, in the event of a change of the membership, the name of any new
member shall be submitted in writing to the Director for Special Supervision
(“Director”). The Compliance Committee shall be responsible for monitoring and
coordinating the Bank’s adherence to the provisions of this Order.

 

 



--------------------------------------------------------------------------------



 



(2) The Compliance Committee shall meet at least monthly.
(3) Within thirty (30) days of the date of this Order and every thirty (30) days
thereafter, the Compliance Committee shall submit a written progress report to
the Board setting forth in detail:

  (a)   a description of the actions needed to achieve full compliance with each
Article of this Order;     (b)   actions taken to comply with each Article of
this Order; and
    (c)   the results and status of those actions.

(4) The Board shall forward a copy of the Compliance Committee’s report, with
any additional comments by the Board, to the Director within ten (10) days of
receiving such report.
(5) All reports or plans which the Bank or Board has agreed to submit to the
Director pursuant to this Order shall be forwarded, by overnight mail or via
email, to the following:
Director for Special Supervision
Comptroller of the Currency
250 E Street, S.W.
Mail Stop 6-4
Washington, DC 20219
with a copy to:
Chicago North Field Office
Comptroller of the Currency
Two Century Centre, Suite 800
1700 E. Golf Road
Schaumburg, IL 60173

 

 



--------------------------------------------------------------------------------



 



(6) The Board shall ensure that the Bank has sufficient processes, personnel,
and control systems to effectively implement and adhere to all provisions of
this Order, and that Bank personnel have sufficient training and authority to
execute their duties and responsibilities under this Order.
ARTICLE II
CAPITAL MINIMUMS AND STRATEGIC PLANNING
(1) The Bank shall, within one hundred twenty (120) days, achieve and maintain
the following minimum capital levels (as defined in 12 C.F.R. Part 3)1:

  (a)   Tier 1 capital at least equal to twelve percent (12%) of risk-weighted
assets;     (b)   Tier 1 capital at least equal to nine percent (9%) of adjusted
total assets.2

(2) Within sixty (60) days, the Board shall forward to the Director for his
review a written Capital Plan for the Bank covering at least a three-year
period. Immediately following receipt of the Director’s determination of no
supervisory objection, the Board shall adopt and the Bank (subject to Board
review and ongoing monitoring) shall implement and thereafter ensure adherence
to the Capital Plan. The Capital Plan shall include:

  (a)   specific plans for the maintenance of adequate capital that may in no
event be less than the requirements of paragraph (1) of this Article;     (b)  
projections of the sources and timing of additional capital, and the primary
sources from which the Bank will maintain an appropriate capital structure;

 

      1   The requirement in this Order to meet and maintain a specific capital
level means that the Bank may not be deemed to be “well capitalized” for
purposes of 12 U.S.C. § 1831o and 12 C.F.R. Part 6 pursuant to 12 C.F.R.
§ 6.4(b)(1)(iv).   2   Adjusted total assets is defined in 12 C.F.R. § 3.2(a) as
the average total asset figure used for call report purposes minus
end-of-quarter intangible assets.

 

 



--------------------------------------------------------------------------------



 



  (c)   a financial forecast to include projections for major balance sheet and
income statement accounts, targeted financial ratios, and growth projections
over the period covered by the Capital Plan;     (d)   a description of the
assumptions used to determine financial projections and growth targets;     (e)
  contingency plans that identify alternative sources and timing of acquiring
additional capital should the primary source(s) under (b) above not be
available; and     (f)   a dividend policy that permits the declaration of a
dividend only:

  (i)   when the Bank is in compliance with its approved Capital Plan and will
remain in compliance with its approved Capital Plan and paragraph (1) of this
Article immediately following the payment of any dividend;     (ii)   when the
Bank is in compliance with 12 U.S.C. §§ 56 and 60; and     (iii)   following the
prior written determination of no supervisory objection by the Director.

(3) Prior to the Bank’s offering of any new products or services, or the
resumption of commercial real estate lending, the Board shall forward to the
Director for his review a written Strategic Plan for the Bank covering at least
a three-year period. Immediately following receipt of the Director’s
determination of no supervisory objection, the Board shall adopt and the Bank
(subject to Board review and ongoing monitoring) shall implement and thereafter
ensure adherence to the Strategic Plan which shall, at a minimum, include the
following:

  (a)   the strategic goals and objectives to be accomplished, to focus on
reduced concentrations risk and greater diversification of risk in business
lines;     (b)   an assessment of the risks and benefits of the product, service
or business line to the Bank;

 

 



--------------------------------------------------------------------------------



 



  (c)   a description of the Bank’s targeted market(s) and an assessment of the
current and projected risks and competitive factors in the Bank’s identified
target market(s);     (d)   specific actions to accomplish identified strategic
goals and objectives, including specific time frames;     (e)   designated Bank
personnel who are responsible and accountable for achieving each goal and
objective of the Strategic Plan; and     (f)   the appointment of a qualified
and capable Chief Credit Officer who shall be vested with sufficient executive
authority to fulfill the duties and responsibilities of this position and ensure
the safe and sound operation of the Bank.

(4) Prior to the appointment of any individual pursuant to paragraph (3),
section (f) of this Article, the Board shall submit to the Director written
notice as required by 12 C.F.R. § 5.51 and in accordance with the Comptroller’s
Licensing Manual, to include a position description, duties and
responsibilities. The Director shall have the power to disapprove the
appointment of the proposed officer. However, the failure to exercise such veto
power shall not constitute an approval or endorsement of the proposed officer.
(5) The requirement to submit information and the prior disapproval provisions
of paragraph (4) of this Article are based upon the authority of 12 U.S.C. §
1818(b) and do not require the Comptroller or the Director to complete his
review and act on any such information or authority within ninety (90) days.

 

 



--------------------------------------------------------------------------------



 



(6) The Board shall review and update the Bank’s Capital Plan and Strategic Plan
on an annual basis or more frequently if necessary, or if requested by the
Director. Prior to adoption by the Board, any subsequent amendments or revisions
to the Capital Plan or the Strategic Plan shall be forwarded to the Director for
review and prior written determination of no supervisory objection. Upon
receiving a determination of no supervisory objection from the Director, the
Bank (subject to Board review and ongoing monitoring) shall immediately
implement and adhere to the Capital Plan and/or Strategic Plan, as amended or
revised.
(7) If the Director determines, in his sole judgment, that the Bank failed to
submit an acceptable Capital Plan as required by paragraph (2) of this Article,
or fails to implement or adhere to a Capital Plan for which the Director has
taken no supervisory objection pursuant to paragraphs (2) or (3) of this
Article, then within thirty (30) days of receiving written notice from the
Director of such fact, the Bank shall develop and shall submit to the Director
for his review and prior written determination of no supervisory objection a
Disposition Plan, which shall detail the Board’s proposal to sell or merge the
Bank, or liquidate the Bank under 12 U.S.C. § 181.
(8) In the event that the Disposition Plan submitted by the Bank’s Board
outlines a sale or merger of the Bank, the Disposition Plan, at a minimum, shall
address the steps that will be taken and the associated timeline to ensure that
a definitive agreement for the sale or merger is executed not later than ninety
(90) days after the receipt of the Director’s written determination of no
supervisory objection to the Disposition Plan. If the Disposition Plan outlines
a liquidation of the Bank, the Disposition Plan shall detail the actions and
steps necessary to accomplish the liquidation in conformance with 12 U.S.C.
§§ 181 and 182, and the dates by which each step of the liquidation shall be
completed, including the date by which the Bank will terminate the national bank
charter. In the event of liquidation, the Bank shall hold a shareholder vote
pursuant to 12 U.S.C. § 181, and commence liquidation, within thirty (30) days
of receiving the Director’s written determination of no supervisory objection to
the Disposition Plan.

 

 



--------------------------------------------------------------------------------



 



(9) After the Director has advised the Bank in writing that he does not take
supervisory objection to the Disposition Plan, the Board shall immediately
implement, and shall thereafter ensure adherence to, the terms of the
Disposition Plan. Failure to submit a timely, acceptable Disposition Plan, or
failure to implement and adhere to the Disposition Plan after the Board obtains
a written supervisory non-objection from the Director, may be deemed a violation
of this Order, in the exercise of the Director’s sole discretion.
ARTICLE III
LIQUIDITY RISK MANAGEMENT PROGRAM
(1) Within thirty (30) days, the Board shall revise and maintain a comprehensive
liquidity risk management program which assesses, on an ongoing basis, the
Bank’s current and projected funding needs, and ensures that sufficient funds or
access to funds exist to meet those needs. Such a program must include effective
methods to achieve and maintain sufficient liquidity and to measure and monitor
liquidity risk, to include at a minimum:

  (a)   strategies to maintain sufficient liquidity at reasonable costs
including, but not limited to, the following:

  (i)   better diversification of funding sources, reducing reliance on high
cost providers;     (ii)   reducing rollover risk;

 

 



--------------------------------------------------------------------------------



 



  (iii)   increasing liquidity through such actions as obtaining additional
capital, placing limits on asset growth, aggressive collection of problem loans
and recovery of charged-off assets, and asset sales; and     (iv)   monitoring
the projected impact on reputation, economic and credit conditions in the Bank’s
market(s).

  (b)   The preparation of liquidity reports which shall be reviewed by the
Board on at least a monthly basis, to include, at a minimum, the following:

  (i)   a certificate of deposit maturity schedule, including separate line
items for brokered deposits and uninsured deposits, depicting maturities on a
weekly basis for the next two months and monthly for the following four months,
which schedule shall be updated at least weekly;     (ii)   a schedule of all
funding obligations, including money market accounts, unfunded loan commitments,
outstanding lines of credit and outstanding letters of credit, showing the
obligations that can be drawn immediately, and on a weekly basis for the next
two months and monthly for the following four months, which schedule shall be
prepared and updated at least weekly;     (iii)   a listing of funding sources,
prepared and updated on a weekly basis for the next two months and monthly for
the following four months, including federal funds sold; unpledged assets and
assets available for sale; and borrowing lines by lender, including original
amount, remaining availability, type and book value of collateral pledged,
terms, and maturity date, if applicable.

 

 



--------------------------------------------------------------------------------



 



  (iv)   a monthly sources and uses of funds report for a minimum period of six
months, updated monthly, which reflects known and projected changes in asset and
liability accounts, and the assumptions used in developing the projections. Such
reports shall include, at a minimum:

  1.   the funding obligations and sources required by (b) and (c) of this
paragraph;     2.   projected additional funding sources, including loan
payments, loan sales/participations, or deposit increases; and     3.  
projected additional funding requirements from a reduction in deposit accounts
including uninsured and brokered deposits, inability to acquire federal funds
purchased, or availability limitations or reductions associated with borrowing
relationships.

  (c)   A contingency funding plan that, on a monthly basis, forecasts funding
needs, and funding sources under different stress scenarios which represent
management’s best estimate of balance sheet changes that may result from a
liquidity or credit event. The contingency funding plan shall include:

  (i)   specific plans detailing how the Bank will comply with restrictions or
requirements set forth in this Order and 12 U.S.C. §1831o, including the
restrictions against brokered deposits in 12 C.F.R. §337.6 (which plans may be
subject to revision as may be appropriate upon the adoption, if any, of
currently-proposed changes to 12 C.F.R.337.6);

 

 



--------------------------------------------------------------------------------



 



  (ii)   the preparation of reports which identify and quantify all sources of
funding and funding obligations under best case and worst case scenarios,
including asset funding, liability funding and off-balance sheet funding; and  
  (iii)   procedures which ensure that the Bank’s contingency funding practices
are consistent with the Board’s guidance and risk tolerances.

(2) The Board shall submit a copy of the comprehensive liquidity risk management
program, along with the reports required by this Article, to the Director for
review.
ARTICLE IV
LOAN POLICY
(1) The Board shall, within ninety (90) days, adopt and the Bank (subject to
Board review and ongoing monitoring) shall implement and thereafter ensure
adherence to a revised written loan policy to improve the Bank’s credit
administration. The loan policy shall include, but not be limited to, the
following:

  (a)   requirements that extensions of credit are granted, by renewal or
otherwise, to any borrower only after obtaining current and sufficient credit
information to fully assess the borrower’s and guarantor(s) cash flow, debt
service requirements, contingent liabilities, and liquidity on a global basis,
and only after preparing a documented credit analysis;

 

 



--------------------------------------------------------------------------------



 



  (b)   a description of the types of credit information required on borrowers
and guarantors including, but not limited to, annual audited statements, interim
financial statements, personal financial statements, supporting schedules and
tax returns;     (c)   requirement that extensions of credit are granted, by
renewal or otherwise, to any borrower only after obtaining and documenting a
current, independent valuation of collateral;     (d)   procedures which
prohibit, on any loan renewal or extension, the capitalization of accrued
interest, including reversals of principal payments;     (e)   procedures which
prohibit, on any loan modification, renewal or extension of maturity:

  (i)   the establishment of an interest reserve using any Bank loan proceeds;
and     (ii)   any retroactive reversal of principal payments being applied to
accrued interest.

  (f)   a process for early problem loan identification which accurately risk
rates credits on at least a monthly basis and defines the specific risk
characteristics associated with the classification standards contained in the
Comptroller’s Handbook on “Rating Credit Risk;”     (g)   requirements that
loans be placed on non-accrual pursuant to the FFIEC Instructions for the
Preparation of Consolidated Reports of Condition and Income;

 

 



--------------------------------------------------------------------------------



 



  (h)   an assignment of accountability for risk rating credits, placing loans
on non-accrual status and adhering to the other credit standards contained
within the Bank’s loan policy;     (i)   a performance appraisal process,
including written evaluations, job descriptions, and incentive programs for loan
officers, which adequately considers their performance relative to policy
compliance, documentation standards, accuracy in credit grading, and other loan
administration matters; and     (j)   procedures to track and analyze
concentrations of credit, significant economic factors, and general conditions
and their impact on the credit quality of the Bank’s loan portfolio.

(2) A copy of the Bank’s revised loan policy and procedures shall be forwarded
to the Director, and the Board shall implement and ensure the Bank’s adherence
to the revised loan policy and procedures. Any subsequent amendments or
revisions to the loan policy and procedures shall be forwarded to the Director
for review.
(3) Where the Bank deviates from these loan policies, exceptions shall be
clearly documented and approved by the Board or a designated committee thereof.

 

 



--------------------------------------------------------------------------------



 



ARTICLE V
CONCENTRATIONS OF CREDIT
(1) Within ninety (90) days, the Board shall adopt, implement, and thereafter
ensure Bank adherence to a revised written commercial real estate (“CRE”)
concentration management program (including appropriate revisions to policies
and procedures) designed to manage the risk in the Bank’s CRE loan portfolio in
accordance with the guidelines in OCC Bulletin 2006-46, Concentration in
Commercial Real Estate Lending, Sound Risk Management Practices (dated
December 6, 2006), and the Commercial Real Estate and Construction Lending,
A-CRE, booklet of the Comptroller’s Handbook. The program shall, at a minimum,
include the following:

  (a)   establish policy guidelines and approve an overall CRE lending strategy
regarding the level and nature of CRE exposures acceptable to the institution,
including any specific commitments to particular borrowers or property types,
such as multifamily housing;     (b)   ensure that management implements
procedures and controls to effectively adhere to and monitor compliance with the
institution’s lending policies and strategies;     (c)   require the review of
information that identifies and quantifies the nature and level of risk
presented by CRE concentrations, including reports that describe changes in CRE
market conditions in which the institution lends;     (d)   require periodic
reviews and approval of CRE risk exposure limits and appropriate sub-limits (for
example, by nature of concentration) to conform to any changes in the
institution’s strategies and to respond to changes in market conditions;     (e)
  periodic portfolio-level stress tests or sensitivity analysis to quantify the
impact of changing economic conditions on asset quality, earnings, and capital;
    (f)   preparation of ongoing market analyses for the various property types
and geographic markets represented in its portfolio; and

 

 



--------------------------------------------------------------------------------



 



  (g)   ensure management develops appropriate strategies for managing CRE
concentration levels, including a contingency plan to reduce or mitigate
concentrations in the event of adverse CRE market conditions.

(2) The Board shall forward a copy of the revised program required in paragraph
(1) above, and any CRE concentration reports, studies, and analyses to the
Director. Any subsequent amendments or revisions to the program shall be
forwarded to the Director for review.
ARTICLE VI
LOAN REVIEW
(1) The Board shall within ninety (90) days employ or designate a sufficiently
experienced and qualified person(s) or firm to ensure the timely and independent
identification of problem loans.
(2) Within ninety (90) days, the Board shall establish an effective, independent
and on-going loan review system to review, at least quarterly, the Bank’s loan
portfolio to assure the timely identification and categorization of problem
credits. The system shall provide for a written report to be filed with the
Board after each review and shall use a loan grading system consistent with the
guidelines set forth in “Rating Credit Risk” and “Allowance for Loan and Lease
Losses” booklets of the Comptroller’s Handbook. Such reports shall include, at a
minimum, conclusions regarding:

  (a)   the overall quality of the loan portfolio;     (b)   the identification,
type, rating, and amount of problem loans;     (c)   the identification and
amount of delinquent loans and leases;     (d)   credit and collateral
documentation exceptions;     (e)   loans meeting the criteria for non-accrual
status;

 

 



--------------------------------------------------------------------------------



 



  (f)   the identification and status of credit related violations of laws,
rules or regulations;     (g)   loans not in conformance with the Bank’s loan
policy, and exceptions to the Bank’s loan policy;     (h)   concentrations of
credit; and     (i)   the identity of the loan officer who originated each loan
reported in accordance with subparagraphs (b) through (g) of this paragraph.

(3) A written description of the program called for in this Article shall be
forwarded to the Director upon implementation. Any subsequent amendments or
revisions to the program shall be forwarded to the Director for review.
(4) The Board shall evaluate the loan review report(s) and shall ensure that
immediate, adequate, and continuing remedial action, if appropriate, is taken
upon all findings noted in the report(s).
(5) Upon completion, a copy of the reports submitted to the Board, as well as
documentation of the actions taken by the Bank to collect or strengthen assets
identified as problem credits, shall be submitted to the Director.

 

 



--------------------------------------------------------------------------------



 



ARTICLE VII
ALLOWANCE FOR LOAN AND LEASE LOSSES
(1) The Board shall require the Bank to revise and maintain a program for the
maintenance of an adequate Allowance for Loan and Lease Losses (“ALLL”) that is
consistent with the comments on maintaining a proper ALLL found in the FFIEC
Interagency Policy Statement on the ALLL contained in OCC Bulletin 2006-47 dated
December 13, 2006, and the “Allowance for Loan and Lease Losses” booklet of the
Comptroller’s Handbook, and shall incorporate the following:

  (a)   internal risk ratings of loans;     (b)   results of the Bank’s external
loan review;     (c)   criteria for determining which loans will be reviewed
under Financial Accounting Standard (“FAS”) 114, how impairment will be
determined, and procedures to ensure that the analysis of loans complies with
FAS 114 requirements;     (d)   criteria for determining FAS 5 loan pools and an
analysis of those loan pools;     (e)   recognition of non-accrual loans in
conformance with Generally Accepted Accounting Principles (“GAAP”) and the
Federal Financial Institutions Examination Council (“FFIEC”) policy;     (f)  
loan loss experience;     (g)   trends of delinquent and non-accrual loans;    
(h)   concentrations of credit in the Bank; and     (i)   present and
prospective economic and market conditions.

(2) The revised program shall provide for a review of the ALLL by the Board at
least once each calendar quarter. Any deficiency in the ALLL shall be remedied
in the quarter it is discovered, prior to the filing of the Consolidated Reports
of Condition and Income, by additional provisions from earnings. Written
documentation shall be maintained indicating the factors considered and
conclusions reached by the Board in determining the adequacy of the ALLL.
(3) Upon completion, a copy of the Board’s revised program, and any subsequent
revisions to the program, shall be submitted to the Director for review.

 

 



--------------------------------------------------------------------------------



 



ARTICLE VIII
CRITICIZED ASSETS
(1) The Board shall take immediate and continuing action to protect the Bank’s
interest in those assets criticized in the most recent Report of Examination
(“ROE”) and any future ROE, by internal or external loan review, or in any list
provided to management by the National Bank Examiners during any examination.
(2) The Board’s compliance with paragraph (1) of this Article shall include the
development of Criticized Asset Reports (“CARs”) on all credit relationships and
other assets criticized as “doubtful,” “substandard,” or “special mention.” CARs
must be updated and submitted to the Board and the Director monthly. Each CAR
shall cover an entire credit relationship, and include, at a minimum, analysis
and documentation of the following:

  (a)   the origination date and any renewal or extension dates, amount, purpose
of the loan, and the originating officer;     (b)   the expected primary and
secondary sources of repayment, and an analysis of the adequacy of the repayment
source;     (c)   the appraised value of supporting collateral and the position
of the Bank’s lien on such collateral, where applicable, as well as other
necessary documentation to support the collateral valuation;     (d)   an
analysis of current and satisfactory credit information, including cash flow
analysis where loans are to be repaid from operations;     (e)   results of any
FAS 114 impairment analysis;     (f)   significant developments, including a
discussion of changes since the prior CAR, if any; and

 

 



--------------------------------------------------------------------------------



 



  (g)   the proposed action to eliminate the basis of criticism and the time
frame for its accomplishment, including an appropriate exit strategy.

(3) The Bank may not extend credit, directly or indirectly, including renewals,
or extensions, to a borrower whose loans or other extensions of credit are
criticized in any ROE, in any internal or external loan review, or in any list
provided to management by the National Bank Examiners during any examination,
unless each of the following conditions is met:

  (a)   the Board, or a designated committee thereof, finds that the extension
of additional credit is necessary to promote the best interests of the Bank and
that prior to renewing or extending any additional credit, a majority of the
full Board (or designated committee) approves the credit extension and records,
in writing, why such extension is necessary to promote the best interests of the
Bank. A copy of the findings and approval of the Board or designated committee
shall be maintained in the credit file of the affected borrower;     (b)   the
Bank performs a written credit and collateral analysis as required by paragraph
(2)(d) of this Article and, if necessary, the written program adopted pursuant
to paragraph (2)(g) of this Article is revised; and     (c)   the Board’s formal
plan to collect or strengthen the criticized asset will not be compromised by
the renewal or extension of additional credit.

(4) The requirements of paragraph (3) shall not apply to the disbursement of
loan funds pursuant to contractual commitments to fund existing loans which
exist as of the effective date of this Order.

 

 



--------------------------------------------------------------------------------



 



ARTICLE IX
APPRAISALS OF REAL PROPERTY
(1) The Bank shall obtain a current independent appraisal or updated appraisal,
in accordance with 12 C.F.R. Part 34, on any loan that is secured by real
property:

  (a)   where the loan was criticized in the ROE or by the Bank’s internal or
external loan review and the most recent independent appraisal is more than
twelve (12) months old; or     (b)   when the borrower has failed to comply with
the contractual terms of the loan agreement and an analysis of current financial
information does not demonstrate the ongoing ability of the borrower or
guarantor(s) to perform in accordance with the contractual terms of the loan
agreement.

(2) The Bank shall obtain a current independent appraisal or updated appraisal,
in accordance with 12 C.F.R. Part 34, on each parcel of Other Real Estate Owned
(“OREO”) when the property is transferred to OREO, or where it is needed to
bring an existing OREO appraisal into conformity with the provisions of
12 C.F.R. Part 34.
(3) Appraisals required by this Article shall be ordered within thirty (30) days
following the event which triggers the appraisal requirement, and shall be
received within sixty (60) days of ordering.
(4) Within ninety (90) days, the Board shall require and ensure the Bank
develops and implements an independent appraisal review and analysis process to
ensure that appraisals conform to appraisal standards and regulations. The
appraisal review and analysis process shall ensure that appraisals are:

  (a)   performed in accordance with 12 C.F.R. Part 34;

 

 



--------------------------------------------------------------------------------



 



  (b)   consistent with the guidance in OCC Bulletin 2005-6, “Appraisal
Regulations and the Interagency Statement on Independent Appraisal and
Evaluation Functions: Frequently Asked Questions”, dated March 22, 2005; and    
(c)   consistent with Advisory Letter 2003-9, “Independent Appraisal and
Evaluation Function”, dated October 28, 2003.

(5) Written documentation supporting each appraisal review and analysis shall be
retained in the loan file along with the appraisal.
ARTICLE X
OTHER REAL ESTATE OWNED
(1) Within thirty (30) days, the Board shall adopt, implement, and thereafter
ensure Bank adherence to a revised Other Real Estate Owned (“OREO”) program to
ensure that these assets are managed in accordance with 12 U.S.C. § 29 and
12 C.F.R. Part 34, Subpart E. At a minimum, the revised program shall:

  (a)   identify the Bank officer(s) responsible for managing and authorizing
transactions relating to the OREO properties;     (b)   contain an analysis of
each OREO property which compares the cost to carry against the financial
benefits of near term sale;     (c)   detail the marketing strategies for each
parcel;     (d)   identify targeted time frames for disposing each parcel of
OREO;     (e)   establish targeted write-downs at periodic intervals if
marketing strategies are unsuccessful;     (f)   establish procedures to require
periodic market valuations of each property, and the methodology to be used; and

 

 



--------------------------------------------------------------------------------



 



  (g)   provide for reports to the Board on the status of OREO properties on at
least a quarterly basis.

(2) The Board shall ensure that the Bank officer(s) responsible for managing
OREO receives staffing sufficient to implement and adhere to the program
developed pursuant to this Article.
(3) Upon adoption, the Board shall submit a copy of the revised program, and any
subsequent revisions to the program, to the Director.
ARTICLE XI
ADMINISTRATIVE APPEALS AND EXTENSIONS OF TIME
(1) If the Bank contends that compliance with any provision of this Order would
cause undue hardship to the Bank, or requires an extension of any timeframe
within this Order, the Board shall submit a written request to the Director
asking for relief. Any written requests submitted pursuant to this Article shall
include a statement setting forth in detail the special circumstances that
prevent the Bank from complying with a provision, that the Bank contends would
warrant the Director to exempt the Bank from a provision, or that the Bank
contends would warrant an extension of a timeframe within this Order.
(2) All such requests shall be accompanied by relevant supporting documentation,
and to the extent requested by the Director, a sworn affidavit or affidavits
setting forth any other facts upon which the Bank relies. The Director’s
decision concerning a request shall be final and not subject to further review.

 

 



--------------------------------------------------------------------------------



 



ARTICLE XII
CLOSING
(1) Although the Bank is required to submit certain proposed actions and
programs for the review or prior determination of no supervisory objection of
the Director, the Board has the ultimate responsibility for proper and sound
management of the Bank and the completeness and accuracy of the Bank’s books and
records.
(2) It is expressly and clearly understood that if, at any time, the Comptroller
deems it appropriate in fulfilling the responsibilities placed upon him by the
several laws of the United States of America to undertake any action affecting
the Bank, nothing in this Order shall in any way inhibit, estop, bar or
otherwise prevent the Comptroller from so doing.
(3) Except as otherwise expressly provided herein, any time limitations imposed
by this Order shall begin to run from the effective date of this Order.
(4) The provisions of this Order are effective upon issuance of this Order by
the Comptroller, through his authorized representative whose hand appears below,
and shall remain effective and enforceable, except to the extent that, and until
such time as, any provisions of this Order shall have been amended, suspended,
waived, or terminated in writing by the Comptroller.
(5) In each instance in this Order in which the Bank or the Board is required to
ensure adherence to, and undertake to perform certain obligations under, the
Order, it is intended to mean that the Board shall:

  (a)   authorize and adopt such actions on behalf of the Bank as may be
necessary for the Bank to perform its obligations and undertakings under the
terms of this Order;     (b)   require the timely reporting by Bank management
of such actions directed by the Board to be taken under the terms of this Order;

 

 



--------------------------------------------------------------------------------



 



  (c)   follow-up on any non-compliance with such actions in a timely and
appropriate manner; and     (d)   require that corrective action of any
non-compliance with such actions be taken in a timely manner.

(6) This Order is intended to be, and shall be construed to be, a final order
issued pursuant to 12 U.S.C. § 1818(b), and expressly does not form, and may not
be construed to form, a contract binding on the Comptroller or the United
States.
(7) The terms of this Order, including this paragraph, are not subject to
amendment or modification by any extraneous expression, prior agreements or
prior arrangements between the parties, whether oral or written.
IT IS SO ORDERED, this 18th day of February, 2009.

           
Ronald G. Schneck
   
Director
   
Special Supervision
   

 

 